IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 9, 2015

        TERESA DEION SMITH HARRIS v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Henry County
                      No. 12080     C. Creed McGinley, Judge


              No. W2015-01072-CCA-R3-ECN - Filed March 31, 2016


In 1994, a Henry County jury convicted the Petitioner, Teresa Deion Smith Harris, of
first degree felony murder, and she was sentenced to life in prison without the possibility
of parole. The Petitioner appealed, and this Court affirmed the Petitioner‟s conviction
and sentence. State v. Teresa Deion Smith Harris, No W2012-00540-CCA-R3-CD, 1996
WL 654335, at *1 (Tenn. Crim. App., at Jackson, Nov. 12, 1996), perm. app. granted
(Tenn. June 8, 1998). The Tennessee Supreme Court affirmed the Petitioner‟s conviction
and sentence but found that there existed some harmless error in sentencing. State v.
Harris, 989 S.W.2d 301, 316 (Tenn. 1999). The Petitioner filed a petition for post-
conviction relief and two previous petitions for writ of error coram nobis. All of these
petitions were denied, the Petitioner appealed, and this Court affirmed their denial. In
this, her third, petition for writ of error coram nobis, the Petitioner alleged that she had
received newly discovered evidence in the form of an affidavit from a doctor who said
that her attorney was cavalier about the charges the Petitioner faced and seemed to not
want to talk to the doctor about the Petitioner‟s case. The coram nobis court summarily
dismissed the petition, finding it was filed outside the statute of limitations and that the
evidence presented by the Petitioner was not newly discovered and was available to her
before her 1994 trial. On appeal, the Petitioner, proceeding pro se, contends that the
coram nobis court erred when it dismissed her petition without conducting an evidentiary
hearing. After a thorough review, we affirm the coram nobis court‟s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J. delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and ALAN E. GLENN, J. joined.

Teresa Deion Smith Harris, Nashville, Tennessee, pro se.
Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
Matthew Stowe, District Attorney General; and Beth Hall, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION
                                          I. Facts

       In the appeal from the denial of a previous petition for error coram nobis, this
court provided a brief synopsis of the facts developed at trial:

       The Petitioner was convicted of first degree felony murder and sentenced to
       life without the possibility of parole for her role in the death of nineteen-
       year-old Dennis Brooks, Jr. The Petitioner and her co-defendants, Walter
       Smothers and Stacy Ramsey, decided to stop and steal a vehicle after their
       vehicle broke down. The Petitioner flagged down a vehicle driven by the
       victim, and the trio overcame the victim. The victim was kidnapped,
       beaten, shot, stabbed, murdered, and mutilated. The Petitioner admitted to
       pressing the victim‟s excised heart against her lips and stabbing the victim
       once but otherwise denied participating in the mutilation.

Teresa Deion Smith Harris v. State, No. W2012-00540-CCA-R3-CO, 2012 WL 3457797,
at *1 (Tenn. Crim. App., at Jackson, Aug. 15, 2012), no perm. app. filed (citing State v.
Harris, 989 S.W.2d 307, 309-11 (Tenn. 1999)). This Court affirmed the Petitioner‟s
conviction and sentence. State v. Teresa Deion Smith Harris, No. 02C01-9412-CC-
00265, 1996 WL 654335 (Tenn. Crim. App., at Jackson, Nov. 12, 1996), perm. app.
granted (Tenn. June 8, 1998). Our supreme court affirmed after finding harmless error in
application of one of two aggravating circumstances. Harris, 989 S.W.2d at 316.

       The Petitioner subsequently filed a petition for post-conviction relief asserting
newly discovered evidence and ineffective assistance of counsel, which was denied by
the post-conviction court. Teresa Deion Smith Harris v. State, No. W2000-02611-CCA-
R3-PC, 2001 WL 892848 (Tenn. Crim. App., at Jackson, Dec. 17, 2001), no perm. app.
filed. As newly discovered evidence, she offered an undated letter written to her from her
accomplice, Walter Steve Smothers, in which he recanted the portion of his trial
testimony that implicated the Petitioner. Id. at *1. During the post-conviction hearing,
however, Mr. Smothers recanted the statements he made in the letter. Id. He explained
that the letter “served its purpose . . . to get a ride. I ain‟t ever getting out of prison. I
figured if somebody knew this, I might get a chance to come to court, see the
countryside.” Id. The post-conviction court denied her petition, and this Court affirmed.
Id. About her assertion that her trial counsel were ineffective, the Petitioner claimed she
received ineffective assistance of trial counsel due to counsels‟ failure to object to an
                                               2
incomplete aggravating circumstance reported by the jury. Id. At the post-conviction
hearing, the Petitioner‟s trial counsel testified that they did not object to this instruction
because the jury rejected the State‟s request for the sentence of death and sentenced the
Petitioner to life in prison. Id. Had counsel objected, the trial court would have
instructed the jury again, using the proper aggravating circumstance instruction, and the
jury would have reconsidered the Petitioner‟s sentence with the proper instruction. Id.
Counsel expressed fear that, if the jury again considered the Petitioner‟s sentence, it
might determine she should be sentenced to death. Id. The post-conviction court found
that this was a tactical decision not entitling the Petitioner to post-conviction relief, and
this Court affirmed. Id. at *3.

       In August 2011, the Petitioner filed her first petition for writ of error coram nobis,
which was summarily dismissed by the coram nobis court. This Court summarized the
Petitioner‟s claims, stating:

              The Petitioner asserts that she is entitled to a writ of error coram
       nobis based upon a documentary entitled “Women Behind Bars,” which
       was broadcast on or about May 4, 2010. According to the Petitioner, the
       documentary includes an interview of Walter Smothers, the Petitioner‟s co-
       defendant, during which he admitted that he had also planned to kill the
       Petitioner on the night of the victim‟s murder in order to cover up his
       actions and leave no witnesses.

               Although the documentary aired on May 4, 2010, the Petitioner did
       not file her petition until August 3, 2011, more than one year later. The
       Petitioner claims that she attempted to file the petition on May 7, 2010, but
       mailed it to the incorrect address based upon the instructions of the law
       library clerk at the prison. The Petitioner, however, included no such
       allegation in her petition for writ of error coram nobis filed in the trial court
       nor does she explain how any failure to mail the petition to the correct
       address in May 2010 delayed the filing of the petition until August 2011,
       almost fifteen months later. The Petitioner also asserts that the statute of
       limitations should not begin to run until December 19, 2011, when she
       actually viewed the documentary. The Petitioner, however, was admittedly
       aware in May 2010 of the documentary and the information provided by
       her co-defendant in the interview. The Petitioner has failed to establish that
       application of the statute of limitations to bar her claim prevents her from
       having her claim heard in a meaningful time or in a meaningful manner.
       We conclude that the principles of due process do not require the tolling of
       the statute of limitations.

                                              3
Id. at *2-3.

       In February 2014, the Petitioner filed her second petition for writ of error coram
nobis relief. Teresa Deion Smith Harris v. State, W2014-01020-CCA-R3-ECN, 2015
WL 226091 (Tenn. Crim. App., at Jackson, Jan. 16, 2015), perm. app. denied (Tenn. May
15, 2015). In her petition, she alleged newly discovered evidence relating to the timing
of the gunshot wounds to the victim, which, she asserted, would negate a finding that the
murder was torturous or heinous, atrocious, or cruel. Id. at *1. The coram nobis court
summarily dismissed her petition, and the Petitioner appealed, contending that the coram
nobis court erred in failing to conduct an evidentiary hearing, by declining to review the
coroner‟s report from trial, and that the coram nobis court exhibited bias as demonstrated
in the language of the order of dismissal. Id. at *2. On appeal, we affirmed the coram
nobis court‟s dismissal, “Because [the P]etitioner failed to establish that the proffered
evidence would have resulted in a different outcome at trial and because she has not
established bias on behalf of the coram nobis court . . . .” Id. at *3. The Tennessee
Supreme Court denied the Petitioner‟s request to appeal on May 15, 2015.

       On March 30, 2015, before the Tennessee Supreme Court had denied her appeal in
her second writ of error coram nobis, the Petitioner filed this, her third, petition for writ
of error coram nobis. In it, she claimed as newly discovered evidence an affidavit sworn
to by Dr. Philip Hull Morson on March 26, 2014, that contended that there existed at the
time of trial clear mitigating circumstances that the Petitioner‟s trial attorneys chose to
ignore. The Petitioner asserted that the jury sentenced her to life without the possibility
of parole because the crime was heinous. She said that the affidavit from Dr. Morson
“clearly shows that there were inconsistencies within the defense team and no one wanted
the truth about the abuse [the Petitioner] suffered to come out.” The Petitioner further
contended that she only recently received the signed and notarized affidavit, and she
asked the coram nobis court to grant her relief.

       The Petitioner attached the following affidavit of Dr. Morson to her petition for
writ of error coram nobis:

                     AFFIDAVIT OF DR. PHILIP HULL MORSON

              Personally appeared before me, the undersigned, a Notary Public in
       and for said County and State, Dr. Philip Hull Morson, who having been
       duly sworn according to law does make oath as follows:

       1. I am over the age of 18 and am of sound mind.
       2. I reside in Hardeman County, Tennessee.

                                             4
3. In 1994 I was the Staff Physician at Western Mental Health Institute in
Bolivar.
4. In 1994 I did treat Teresa Deion Harris, and subsequently testified at her
sentencing trial.

Teresa Deion Harris was admitted to the Western Mental Health Institute in
Bolivar, TN for the first time on January 15, 1994. I had several phone
calls regarding Ms. Harris with her attorney Shipp Weems during her stays
at Bolivar. I do not remember talking with her Attorney Steve West.

I was subpoenaed two or three times to Court during the preliminary
hearings to assist Ms. Harris to testify or participate. I observed her
attorneys on these occasions. I subsequently was subpoenaed to Paris TN
just prior to her trial to assist in readying her for trial. I did then testify at
her sentencing hearing. On all these occasions I did interact with her
defense attorneys Steve West and Shipp Weems.

From my meetings with Ms. Harris, Mr. Weems, and Mr. West I make the
following observations:

       Steve West would seldom meet my eyes when we spoke. In
       fact, he would not really talk to me. He seemed to not want
       me present and to want his client convicted. He was cavalier
       about the whole thing and seemed not to want to be there at
       all.

       Shipp Weems would do all the talking. He seemed to
       genuinely care for Ms. Harris and wanted to get her a lesser
       sentence.

       Judge Julian Guinn was very intimidating in court. Shipp
       Weems appeared to be intimidated by him and would
       physically shake during his interactions with Guinn.

In my mind there is no doubt the judge was against Ms. Harris and it was a
foregone conclusion she was guilty. The judge preferred the prosecutor
over her defense.

Judge Guinn constantly tried to impeach my credentials and discredit me as
an expert witness both in preliminary hearings and during trial.

                                        5
      In my discussion with Mr. Weems and Mr. West there was never any
      discussion suggesting Ms. Harris was innocent.

      I think mitigating circumstances were clearly there for Ms. Harris but in my
      discussion of this Mr. Weems said we cannot do that and Mr. West would
      just look off. They said they would not implicate her brother-in-law who
      had raped her and implied it was Ms. Harris[‟s] decision not to pursue this.
      The suggestion was made that Ms. Harris‟[s] sister, Denise Taylor, would
      not testify if her husband[‟]s rapes were brought up and if so would deny
      them ever happening.

      After the trial, Mr. Weems claimed 50% of those sentenced to life w/o
      parole get out of prison in about fifteen years. He sought to downplay the
      severity of the sentence.

       On May 4, 2015, the coram nobis court summarily dismissed the Petitioner‟s
petition. It found:

              The court has carefully examined the file including the affidavit of
      Dr. Phillip [Hull] Morson that was executed on March 26, 2014 and find
      that there is nothing in the record that would establish that the Petitioner is
      entitled to any relief. On the face of Dr. Morson‟s affidavit it clearly
      demonstrates that the information that she attempts to rely on was available
      in 1994 prior to her actual trial. There is nothing to suggest that this
      information would qualify as newly discovered evidence such as would
      entitle the Petitioner to any relief. The statute of limitations of T.C.A.§ 27-
      7-103 would clearly bar the relief sought by the Petitioner.

      It is from that judgment that she now appeals.

                                       II. Analysis

        On appeal, the Petitioner contends that the coram nobis court erred when it
summarily dismissed her petition because Dr. Morson‟s affidavit proves that the
Petitioner‟s telling the victim to “stop groveling” and pleading for his life during the
killing was made because she was a battered woman, bullied by Mr. Smothers, and
addicted to drugs. She asserts that the doctor‟s affidavit is exculpatory and that she is
entitled to an evidentiary hearing. The Petitioner then revives the same assertions that
she presented in her previous petitions for writ of error coram nobis. The State counters
that the coram nobis court did not err when it summarily dismissed her petition because
the affidavit does not constitute newly discovered evidence, the Petitioner had a
                                            6
meaningful opportunity to litigate the same issue in previous collateral attacks, and she
did not diligently pursue her claim in a timely manner.

       A writ of error coram nobis is available to a defendant in a criminal prosecution.
T.C.A. § 40-26-105(a) (2014). The decision to grant or to deny a petition for the writ of
error coram nobis on its merits rests within the sound discretion of the trial court. State v.
Ricky Harris, 301 S.W.3d 141, 144 (Tenn. 2010) (citing State v. Vasques, 221 S.W.3d
514, 527-28 (Tenn. 2007)). Tennessee Code Annotated section 40-26-105(b) provides, in
pertinent part:

               Upon a showing by the defendant that the defendant was without
       fault in failing to present certain evidence at the proper time, a writ of error
       coram nobis will lie for subsequently or newly discovered evidence relating
       to matters which were litigated at the trial if the judge determines that such
       evidence may have resulted in a different judgment, had it been presented at
       the trial.

        A writ of error coram nobis is an “extraordinary procedural remedy,” filling only a
“slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999); State v. Workman, 111 S.W.3d 10, 18 (Tenn. Crim. App. 2002). As previously
noted by this Court, “the purpose of this remedy „is to bring to the attention of the [trial]
court some fact unknown to the court, which if known would have resulted in a different
judgment.‟” State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App. 1995) (quoting State
ex rel. Carlson v. State, 407 S.W.2d 165, 167 (Tenn. 1996)).

        To establish that he is entitled to a writ of error coram nobis, the Petitioner must
show: (a) the grounds and the nature of the newly discovered evidence; (b) why the
admissibility of the newly discovered evidence may have resulted in a different judgment
if the evidence had been admitted at the previous trial; (c) that the Petitioner was without
fault in failing to present the newly discovered evidence at the appropriate time; and (d)
the relief sought. Hart, 911 S.W.2d at 374-75. Affidavits should be filed in support of
the petition. Id. at 375.

              The grounds for seeking a petition for writ of error coram nobis are
       not limited to specific categories, as are the grounds for reopening a post-
       conviction petition. Coram nobis claims may be based upon any “newly
       discovered evidence relating to matters litigated at the trial” so long as the
       petitioner also establishes that the petitioner was “without fault” in failing
       to present the evidence at the proper time. Coram nobis claims therefore
       are singularly fact-intensive. Unlike motions to reopen, coram nobis claims

                                              7
       are not easily resolved on the face of the petition and often require a
       hearing.

Harris v. State, 102 S.W.3d 587, 592-93 (Tenn. 2003). “Similar to habeas corpus
hearings, coram nobis evidentiary hearings are not mandated by statute in every case.”
Richard Hale Austin v. State, No. W2005-02591-CCA-R3-CO, 2006 WL 3626332, *6
(Tenn. Crim. App. Dec. 13, 2006), no Tenn. R. App. P. 11 filed. A petition of either type
“„may be dismissed without a hearing, and without the appointment of counsel for a
hearing‟” if the petition does not allege facts showing that the petitioner is entitled to
relief. Id. (quoting State ex rel. Edmondson v. Henderson, 421 S.W.2d 635, 636 (Tenn.
1967)).

        A petition for a writ of error coram nobis must be filed within one year of the
judgment becoming final in the trial court. T.C.A. § 27-7-103. This statute of limitations
“is computed from the date the judgment of the trial court becomes final, either thirty
days after its entry in the trial court if no post-trial motions are filed or upon entry of an
order disposing of a timely filed post-trial motion.” Harris v. State, 301 S.W.3d 141, 144
(Tenn. 2010); see Mixon, 983 S.W.2d at 670 (“[W]e reject the contention . . . that the
statute does not begin to run until the conclusion of the appeal as of right proceedings.”).
In the present case, the judgment became final in 1998. The Petitioner did not file this
petition for writ of error coram nobis until July 2014, more than fifteen years later.

        The one-year statute of limitations for a petition for writ of error coram nobis may
be tolled on due process grounds if a petition seeks relief based upon newly discovered
evidence of actual innocence. Harris, 301 S.W.3d at 145. In determining whether the
statute should be tolled, the court must balance the petitioner‟s interest in having a
hearing with the State‟s interest in preventing a claim that is stale and groundless. Id.
Generally, “before a state may terminate a claim for failure to comply with . . . statutes of
limitations, due process requires that potential litigants be provided an opportunity for the
presentation of claims at a meaningful time and in a meaningful manner.” Burford v.
State, 845 S.W.2d 204, 208 (Tenn. 1992). The Burford rule requires three steps:

       (1) determine when the limitations period would normally have begun to
       run; (2) determine whether the grounds for relief actually arose after the
       limitations period would normally have commenced; and (3) if the grounds
       are “later arising,” determine if, under the facts of the case, a strict
       application of the limitations period would effectively deny the petitioner a
       reasonable opportunity to present the claim.

Sands v. State, 903 S.W.2d 299, 301 (Tenn. 1995). As a general rule, the claim at issue
must not have existed during the limitations period to trigger due process consideration.
                                              8
Seals v. State, 23 S.W.3d 272 (Tenn. 2000). Discovery of or ignorance to the existence
of a claim does not create a “later-arising” claim. See Brown v. State, 928 S.W.2d 453,
456 (Tenn. Crim. App. 1996); Passarella v. State, 891 S.W.2d 619, 635 (Tenn. Crim.
App. 1994).

        In this case, the Petitioner filed her petition for writ of error coram nobis well
outside the statute of limitations. We must decide, therefore, whether due process
considerations require the tolling of the statute of limitations. The Petitioner alleges that
the newly discovered evidence is the affidavit of Dr. Morson. The State offers that Dr.
Morson met with the Petitioner in her preparation for trial and that he testified at her
sentencing hearing. It asserts that she knew about Dr. Morson and that the events he
observed are not newly discovered. We agree. This matter is one that could have been
litigated, and it does not fall within the narrow purview of the statutes codifying a writ of
error coram nobis. As previously stated, discovery of or ignorance to the existence of a
claim does not create a “later-arising” claim. See Brown, 928 S.W.2d at 456. The
Petitioner is not entitled to coram nobis relief. Accordingly, the trial court did not err
when it summarily dismissed the petition.

                                      III. Conclusion

      In accordance with the aforementioned reasoning and authorities, we affirm the
coram nobis court‟s judgment.

                                                  _________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                             9